Citation Nr: 1242242	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for service-connected blindness of the right eye due to neovascular glaucoma secondary to ocular ischemia syndrome and anterior cortical cataract of the left eye associated with service-connected diabetes mellitus.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from right eye surgeries, including right-sided facial pain, sinusitis, balance impairment and "IUE."

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA electronic records storage system does not reveal any additional pertinent records not already associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in the adjudication of these claims, but finds that additional development is necessary to decide this case.

The Veteran's available treatment records from the Temple VA Medical Center (VAMC) reflect a history of the Veteran undergoing two pan-retinal photocoagulation surgeries of the right eye in 2007.  The Veteran was reportedly blinded in the right eye as a result of VA surgical treatment, and alleges additional impairment which includes right-sided facial pain, sinusitis, balance impairment and "IUE".  See Veteran's statements received in July 2009, August 2009 and April 2010; Veteran's written statement to his congressional representative in July 2009; and the VA Form 9 filing received in June 2010.

The Veteran's assertions raise a single theory of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from right eye surgeries, including right-sided facial pain, sinusitis, balance impairment and "IUE."  The Veteran has not been notified of the criteria for establishing his entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, and the RO has not specifically considered these criteria.  Furthermore, the record does not contain the surgical reports from the two laser surgeries which are clearly necessary to adjudicate these claims.  Thus, the Board must defer adjudication of these claims pending this further development.

A written statement by the Veteran received in September 2009 reasonably raises a claim of entitlement to TDIU.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For procedural purposes, the Board has listed this issue as a separate "claim" on the title page.  This issue is also remanded for further development, which includes records related to the Veteran's award of disability benefits with the Social Security Administration in approximately 2004.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from right eye surgeries, including right-sided facial pain, sinusitis, balance impairment and "IUE" as well as the claim of entitlement to TDIU.

2.  Associate with the claims folder all surgical, hospitalization records and consent forms related to the two pan-retinal photocoagulation surgeries of the Veteran's right eye in 2007 at the Temple VAMC, all relevant VA clinical records since February 11, 2009, and determine whether maxillary sinus x-rays were conducted in approximately 2001 (shown as ordered in the VA clinical records).

3.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration in approximately 2004.

4.  Upon receipt of the above, schedule the Veteran for appropriate examination(s) to determine whether he manifests additional disability stemming from the right eye surgeries performed in 2007 at the Temple VAMC.  The claims folder contents must be made available to the examiner(s) for review.  The examiner is requested to address the following:

   a) clarify with the Veteran all residuals claimed from his right eye surgeries (currently reported as right-sided facial pain, sinusitis, balance impairment and "IUE") and identify whether there is any current diagnoses for the symptoms claimed;
   
   b) for each symptom claimed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability was the direct result of VA carelessness, negligence, or lack of proper skill; and, if so, 
   
   (c) whether it is at least as likely as not (50 percent or greater probability) that such disability was proximately caused by an event not reasonably foreseeable in relation to receiving VA medical treatment? 

In providing these opinions, the examiner should give consideration to the following:

* a VA clinic evaluation for possible left maxillary sinusitis in February 2001;
* a VA clinic record dated December 2001 reflecting the Veteran's report of frequent sinus problems which began after a tooth extraction;
* the Veteran's evaluation for equilibrium problems in the VA clinical setting beginning in 2003;
* the records related to the right eye surgeries performed in 2007; and
* the Veteran's allegations that this surgery resulted in right-sided facial pain, sinusitis, balance impairment and "IUE."

5.  The Veteran should also be afforded VA examination(s) to determine the current nature and severity of his service-connected disabilities, including whether these disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder contents must be made available to the examiner(s) for review.

Following examination and interview of the Veteran as well as review of the claims folder, the examiner should provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment?

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

